[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 13 
We entertain the view that the subjoined opinion to your inquiry by a member of your court correctly answers the inquiry, and we concur therein.
To the case of Barnewall v. Murrell, 108 Ala. 366,18 So. 831, may be added, from this court, Northcot v. State, 43 Ala. 330, and from the Court of Appeals Vinson v. State, 10 Ala. App. 61,64 So. 639, and Jackson v. State, 24 Ala. App. 601,139 So. 576, which authorities, we think, lead inevitably to this conclusion.
As to whether reversible error, in the particular case, is presented in consideration of Supreme Court Rule 45, and the noted section 9509, Code, is not a question involved in your inquiry.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur.